Citation Nr: 0628021	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  99-23 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
acromioclavicular separation, right shoulder, to include 
whether an evaluation in excess of 10 percent is warranted 
prior to June 16, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2005).

In November 1999, the veteran requested a Board hearing.  In 
April 2001, the Board scheduled the veteran for such a 
hearing in May 2001.  However, the veteran failed to appear 
for his hearing.  Therefore, the Board finds that all due 
process has been met with respect to the veteran's Board 
hearing request.

The veteran's claim was previously before the Board and 
remanded in September 2001 and August 2003.  All directed 
development has been completed, and the veteran's claim is 
properly before the Board at this time.


FINDINGS OF FACT

1.  Prior to June 16, 2003, the veteran's acromioclavicular 
separation, right shoulder, is characterized by shoulder 
abduction of the dominant arm to 110 degrees, with no more 
than characteristic pain on this range of motion and no 
documented evidence of significant hospitalization or 
interference with employment solely due to this disability.

2.  From June 16, 2003, the veteran's acromioclavicular 
separation, right shoulder, is characterized by shoulder 
abduction of the dominant arm to 90 degrees, with no more 
than characteristic pain on this range of motion and no 
documented evidence of significant hospitalization or 
interference with employment solely due to this disability.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
acromioclavicular separation, right shoulder, to include an 
evaluation in excess of 10 percent prior to June 16, 2003, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201, 5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

Notice was provided to the veteran in February 2005 and 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  That letter informed the veteran 
of the evidence required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to VA.  Although the letter postdated the 
initial adjudication, there is no prejudice to the veteran in 
proceeding with a decision in this case.  The RO accomplished 
subsequent process and review of his claim, as reflected in 
the July 2005 supplemental statement of the case.  He has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  The veteran has not identified any additional 
evidence.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for an increased rating is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

II.  Criteria and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

Prior to June 16, 2003

The veteran's service-connected right shoulder disability is 
rated 10 percent prior to June 16, 2003 under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5203 (2005).  A 
specific diagnostic code does not exist which sets forth 
criteria for assigning disability evaluations for the exact 
disability suffered by the veteran for this time period.  
When an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disability as 
to which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  When an unlisted disease, injury, or 
residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be "built-up" by 
using the first two digits of that part of the rating 
schedule which most closely identifies the part, or system, 
of the body involved and adding "99" for the unlisted 
condition.  See 38 C.F.R. § 4.27.

For the dominant shoulder, here the veteran's service-
connected right shoulder, 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2005) provides a 10 percent disability evaluation for 
malunion of the clavicle or scapula or nonunion of the 
clavicle or scapula without loose movement.  A 20 percent 
disability evaluation is warranted for nonunion of the 
clavicle or scapula with loose movement or dislocation of the 
clavicle or scapula.  Id.  The Board here notes that the 
August 1998 VA examination report indicated that the veteran 
was left-handed.  However, a subsequent June 2003 VA 
examination report indicated that the veteran was originally 
right-handed.  However, he switched to using his left hand 
due to his disability.  Therefore, he is still considered 
right hand dominant.

The evidence of record prior to June 16, 2003 shows the 
veteran underwent VA examination in August 1998 to which 
there was an addendum in April 1999.  The August 1998 x-ray 
report showed the veteran's glenohumeral joint was within 
normal limits.  There was asymmetry of the acromioclavicular 
joint space, which was widened superiorly where there was a 
small loose body and secondary ossification.  There was 
slight distortion of the lateral end of the clavicle.  The 
veteran's range of motion of the right shoulder was obtained, 
and no indication was made that he had loose movement.

Since this is the only evidence of record prior to June 16, 
2003, and none of the medical records show the veteran had 
either a dislocation or nonunion of his clavicle or scapula, 
an increase to a 20 percent disability evaluation prior to 
June 16, 2003, under this Diagnostic Code is not warranted.  
In addition, the Board notes that while the August 1998 x-
rays showed there was a small loose body, neither the x-rays 
nor the examination reports showed the veteran experienced 
any loose movement.

Now the Board will determine if the veteran is entitled to an 
evaluation in excess of 10 percent prior to June 16, 2003 
under any other Diagnostic Code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2005) is not for application because 
the veteran has never been diagnosed with ankylosis of the 
scapulohumeral articulation, nor has he ever complained of 
any inability to move his shoulder.  In addition, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2005) is not for application.  
There is no evidence that the veteran demonstrated impairment 
of his humerus.

38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005) provides that 
for the dominant side, limitation of motion of the arm 
warrants a 20 percent disability evaluation when at shoulder 
level.  The August 1998 VA examination report shows the 
veteran had forward elevation of 125 degrees, abduction of 
110 degrees, and external and internal rotation of 90 
degrees.  Therefore, based on these results, the veteran 
demonstrated a range of motion of his right arm that exceeded 
an ability to raise it just to shoulder level.

Here, the Board notes that it must consider the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The August 1998 VA examination report shows the veteran 
reported to the examination complaining of chronic constant 
pain in his shoulder.  Range of motion testing results showed 
no evidence of pain on movement.  In the April 1999 addendum 
to the August 1998 report, the examiner reiterated the 
veteran's statements that he had chronic constant pain.  In 
the examiner's opinion, this expressed the fact that the 
veteran had pain on motion in the shoulder, and the 
functional loss was due to the chronic, constant pain, which 
the veteran stated he had.  When the veteran moved his 
shoulder, he had pain in the shoulder.

Even considering the criteria of DeLuca, the Board finds that 
an increased evaluation is not warranted prior to June 16, 
2003.  Specifically, while the veteran reported that he had 
chronic pain in his shoulder, and the examiner reiterated 
these statements, there was no indication in the examination 
report that this pain was evidenced by the visible behavior 
of the veteran.  Nor did the examiner give any indication 
that his fatigability or incoordination interfered with his 
range of motion, particularly during flare-ups.  Therefore, 
the Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected right shoulder 
disability are contemplated in the 10 percent rating prior to 
June 16, 2003.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 
supra.



June 16, 2003

Effective June 16, 2003, the veteran's right shoulder 
disability is rated 20 percent disabled under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5203 (2005).

As noted above, 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2005) provides the criteria for limitation of motion of the 
arm.  For the dominant arm, motion limited to shoulder level 
is rated 20 percent disabled, and motion to midway between 
the side and the shoulder level warrants a 30 percent 
disability evaluation.

A review of the evidence of record shows the veteran 
underwent VA examination in June 2003.  He reported decreased 
motion and strength in his right arm.  He stated that if he 
did any activity for five or ten minutes, his arm became 
fatigued.  He had numbness, tingling, incoordination, and 
dropped things.  His last shoulder dislocation had been in 
1997.  Range of motion testing showed anterior flexion to 80 
degrees, extension to 45 degrees, abduction to 90 degrees, 
external rotation to 90 degrees, and internal rotation to 80 
degrees, all with pain.  The grip of the right hand was 
approximately 30 percent less than the left.

March 2004 VA outpatient records show the veteran had 
adduction to 90 degrees without difficulty.  Arc testing was 
to 45 degrees with pain.  A separate March 2004 VA treatment 
record shows the veteran could abduct to 90 degrees without 
pain.  He then stated it hurt to raise his arm over his head.

Based on this evidence, the Board finds that the veteran 
demonstrated an ability to only raise his right arm to 
shoulder level, as evidenced by the records showing his could 
abduct to 90 degrees.  Therefore, a 20 percent disability 
evaluation is warranted.  Even applying the criteria required 
under DeLuca, supra, the Board finds that only a 20 percent 
rating should be assigned.  Here, it is noted that while the 
veteran demonstrated some pain on range of motion, there is 
no objective indication that pain on motion or weakness 
limited the veteran's range of motion to midway between his 
side and his shoulder.  Therefore, an increased disability 
rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5201; DeLuca, supra.

In an effort to afford the veteran the highest possible 
disability evaluation, the Board notes that 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 is not for application because 
the veteran was never diagnosed with ankylosis of his 
scapulohumeral articulation.  In addition, he has never been 
shown to have an impairment of his humerus.  Therefore, 
38 C.F.R. § 4.71a, Diagnostic Code 5202 is not for 
application.  Finally, 38 C.F.R. § 4.71a, Diagnostic Code 
5203 provides for a maximum rating of 20 percent, an 
evaluation already assigned to the veteran's right shoulder 
disability.  Therefore, an increased evaluation is not 
applicable under Diagnostic Code 5203.

Conclusion

According to 38 C.F.R. § 3.321(b)(1) (2005), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

Here, the veteran indicated during his August 1998 VA 
examination that he was unemployed and unable to get a job 
due to his shoulder.  In subsequent written statements, the 
veteran reiterated this contention.  In February 2005, VA 
sent the veteran a letter and requested any evidence showing 
that his disability interfered with his ability to work.  In 
a March 2005 VA mental health treatment record, the veteran 
indicated that his right shoulder injury did not limit or 
prevent him from seeking competitive employment.  While the 
veteran reported trouble with employment due to his 
disability, he has not provided any evidence corroborating 
this contention.  Therefore, marked interference with 
employment is not shown as a result of the service-connected 
right shoulder disability, and the Board finds no exceptional 
circumstances in this case that would warrant referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation.

Based upon the above findings, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for a right shoulder disability prior to 
June 16, 2003, and an evaluation in excess of 20 percent for 
the right shoulder disability thereafter, and there is no 
doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

An increased evaluation in excess of 20 percent for 
acromioclavicular separation, right shoulder, to include an 
evaluation in excess of 10 percent prior to June 16, 2003, is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


